Title: To Thomas Jefferson from William Jarvis, 15 February 1808
From: Jarvis, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Lisbon 15th. Feby. 1808
                  
                  The last letter I had the honor to address to you was dated the 30th August. The sudden & extraordinary change which has lately occurred here has been attended with the seldom failing consequence of War. Has the human species endowed with the powers of resuscitation after laying in a torpid state some months, like some of the inferior classes of animated nature, and a person had just now awoke out of a three months state of this inanimate existence, he could hardly realize that Lisbon was the same place except from the exterior of its buildings & Geographical situation. Had I not witnessed it, I certainly could not have beleived it. Instead of crowded streets, busy faces, an active Commerce & a flourishing City, one meets a multitude of soldiers & idle people, Commerce destroyed, confidence at an end, all the circulating medium beyond the daily wants of the inhabitants disappeared, the constant cry of actual or imaginary want, and to compleat the scene, Gr. Britain, whilst she is publickly professing the greatest attachment & regard to the Portuguese Nation, is starving the inhabitants by preventing the introduction of Provisions. At a time when the injustice of that Nation renders it not improbable that my Country may experience some of the disasters of War, it does not lessen my pity for the situation of a people for whom a several years residence has caused a considerable degree of regard; but being satisfied Sir that your profound & penetrating mind will at one view see & justly appreciate all the consequences of a War, and that your wisdom & moderation will prevent so disasterous a situation, if any thing like an honorable compromise can be effected, it lessens the chagrin which this situation of affairs would otherwise occasion: and although I should greatly regret the evil, yet if unavoidable, I am confident it will be met with the resolution & spirit becoming Americans & Men.
                  The future destiny of Portugal doubtless is not yet determined, and possibly will not be untill a general Peace; but as many considerations induce me to beleive that the Prince Regent will never return, it is probable that this Country will become a province of France or a kind of Feudatory Kingdom. But let the form of Government be what it will, the influence of France over the Country will nearly amount to the same; and among other arrangements it probably will be existed for the supply of the deficiencies of the Country with grain to the exclusion of that of other Nations, and so great a competion for every other article of our exports is likely to exist from one Country or another, that if I am not deceived, our Commerce will be reduced to the mere shadow of what it has been—
                  This change in the situation of Portugal proves very unfortunate for me, at a time, when from my industry & close application my mercantile business was becoming very lucrative, when my property is not sufficient to enable me to live in my own Country with comfort, without a greater share of success & good fortune than commonly falls to the lot of an individual, and when the additional expense of an increase of family, with that which will be occasioned by the very small property which my worthy deceased father left behind, imposes it on me as a duty to afford all the assistence in my power toward rendering the remainder of his widows days easy & comfortable: and these circumstances oblige me once more Sir to trespass on your goodness by soliciting another appointment, not so honorable perhaps, but which I presume will prove more profitable than the place your goodness has favoured me with is hereafter likely to be. the place Sir for which I shall take the liberty to solicit, instead of the one I now have, is the Consulate of Bahia de St. Salvador. Rio Janiero is probably a more eligible situation, but as you may deem that Country of sufficient importance to appoint a Minister or Commissioner Chargé d’Affaires, to which if the latter, it may be considered adviseable to attach the Consulate with the title of Consul General, I shall not think of soliciting it. Although Sir I cannot with propriety lay claim to this mark of favour in consequence of any service which may have been rendered my Country through my instrumentality, notwithstanding my success has probably not been inferior to that of the two Ministers which were here from the United States, it being doubtless much more owing to the influences of your steady, wise & able administration, than to any merit of mine, yet perhaps I may be allowed to offer it as a proof of my having done every thing in my power to promote the interest of my Country & Countrymen, thus endeavouring to forward the views & to promote the wishes of Government, and perhaps of my talents being equal to the station of Consul. Upon the latter point however I venture to speak only with the utmost diffidence, for when Sir I contemplate your profound & various knowledge, great genius & abilities, tempered with moderation & prudence, I feel that the small powers of mind & attainment to which I can pretend hardly deserve the name of capacity; but happily for mankind the machine of State, like a mechanical machine, requires innumerable subordinate parts to the principle of impulse or motion, and I hope Sir that you may consider me as fitted for one of these minor wheels & honor me with the station. Should however you entertain different views as to Bahia de St. Salvador, I shall be satisfied to remain in my present place should it meet your approbation—Upon the score of my morals, I think I may with propriety say, that my conduct has been as correct, moral & honorable as commonly falls to the lot of human nature, although I beleive that few Men of my unimportance have been more abused—So far as the good will of the Government of the Country where an agent is to reside abroad ought to weigh in favour of an appointment. I think I can with propriety urge it in my behalf in my present application—
                  The picture of our happy internal situation, afforded Sir by your excellent message at the opening of the present Session of Congress, gave me the greatest delight, and does as much honor to your profound political skill as to the fatherly solicitude you have always discovered to promote the best interests & welfare of your Country & Countrymen; but when following you Sir to the subject of our foreign relations, I felt chagrined as an American and as a Man who wishes well to the happiness of the human species, that the beneficial effects which my Countrymen already have, and the greatest likely to be experienced by your wise administration, should be lessen’d, if not eventually be destroyed, by the false policy, violence & injustice of the British Government. I never was a very great admirer of that Cabinet, although I esteem the nation; but its conduct toward our Country, from 1793 to this time, makes my dislike amount almost to detestation. If there is a remedy for the evil, I am sure your wisdom will discover & apply it, and in the worst event that the most will be done which our political & natural situation will admit and in the manner the least burthensome to your Countrymen. As an individual whose opinions are of no consequence I cannot but repeat the observations I have on several occasions taken the liberty to make, that I am fully persuaded that defensive measures ought only to be pursued—A prohibition of British manufactures, a general embargo, fortifying our Sea ports & a multiplication of gun boats carrying cannon of the largest calibre & greatest length—and in the last resort a sequestration of British property & an ultimate confiscation to the amount of which our Citizens have been wrongfully deprived on the high Seas, if there is no other means of obtaining th justice. 
                  Assuring you Sir of my great veneration I have the honor to be Sir Yr. most devoted Servt
                  
                     William Jarvis 
                     
                  
               